
	

113 HRES 132 IH: Honoring the accomplishments and legacy of César Estrada Chávez.
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 132
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Cárdenas (for
			 himself, Mr. Gutierrez,
			 Mr. Pascrell,
			 Mr. Sires,
			 Mr. Serrano,
			 Mrs. Napolitano,
			 Mr. Pierluisi,
			 Mr. Vargas,
			 Mr. Hinojosa,
			 Ms. Linda T. Sánchez of California,
			 Ms. Michelle Lujan Grisham of New
			 Mexico, Mr. Grijalva,
			 Ms. Lee of California, and
			 Mr. Honda) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the accomplishments and legacy of
		  César Estrada Chávez.
	
	
		Whereas César Estrada Chávez was born on March 31, 1927,
			 near Yuma, Arizona;
		Whereas César Estrada Chávez spent his early years on a
			 family farm;
		Whereas, at the age of 10, César Estrada Chávez joined the
			 thousands of migrant farm workers laboring in fields and vineyards throughout
			 the Southwest after a bank foreclosure resulted in the loss of the family
			 farm;
		Whereas César Estrada Chávez, after attending more than 30
			 elementary and middle schools and achieving an eighth grade education, left
			 school to work full-time as a farm worker to help support his family;
		Whereas, at the age of 17, César Estrada Chávez entered
			 the United States Navy and served the United States with distinction for 2
			 years;
		Whereas, in 1948, César Estrada Chávez returned from
			 military service to marry Helen Fabela, whom he had met while working in the
			 vineyards of central California;
		Whereas César Estrada Chávez and Helen Fabela had 8
			 children;
		Whereas, as early as 1949, César Estrada Chávez was
			 committed to organizing farm workers to campaign for safe and fair working
			 conditions, reasonable wages, livable housing, and the outlawing of child
			 labor;
		Whereas, in 1952, César Estrada Chávez joined the
			 Community Service Organization, a prominent Latino civil rights group, and
			 worked with the organization to coordinate voter registration drives and
			 conduct campaigns against discrimination in east Los Angeles;
		Whereas César Estrada Chávez served as the national
			 director of the Community Service Organization;
		Whereas, in 1962, César Estrada Chávez left the Community
			 Service Organization to found the National Farm Workers Association, which
			 eventually became the United Farm Workers of America;
		Whereas César Estrada Chávez was a strong believer in the
			 principles of nonviolence practiced by Mahatma Gandhi and Dr. Martin Luther
			 King, Jr.;
		Whereas César Estrada Chávez effectively used peaceful
			 tactics that included fasting for 25 days in 1968, 25 days in 1972, and 38 days
			 in 1988, to call attention to the terrible working and living conditions of
			 farm workers in the United States;
		Whereas, under the leadership of César Estrada Chávez, the
			 United Farm Workers of America organized thousands of migrant farm workers to
			 fight for fair wages, health care coverage, pension benefits, livable housing,
			 and respect;
		Whereas, through his commitment to nonviolence, César
			 Estrada Chávez brought dignity and respect to the organized farm workers and
			 became an inspiration to and a resource for individuals engaged in human rights
			 struggles throughout the world;
		Whereas the influence of César Estrada Chávez extends far
			 beyond agriculture and provides inspiration for those working to better human
			 rights, empower workers, and advance the American Dream, which includes all
			 inhabitants of the United States;
		Whereas César Estrada Chávez died on April 23, 1993, at
			 the age of 66 in San Luis, Arizona, only miles from his birthplace;
		Whereas more than 50,000 people attended the funeral
			 services of César Estrada Chávez in Delano, California;
		Whereas César Estrada Chávez was laid to rest at the
			 headquarters of the United Farm Workers of America, known as Nuestra Señora de
			 La Paz, located in the Tehachapi Mountains in Keene, California;
		Whereas, since the death of César Estrada Chávez, schools,
			 parks, streets, libraries, and other public facilities, as well as awards and
			 scholarships, have been named in his honor;
		Whereas 10 States and dozens of communities across the
			 United States honor the life and legacy of César Estrada Chávez on March 31st
			 of each year;
		Whereas, during his lifetime, César Estrada Chávez was a
			 recipient of the Martin Luther King, Jr. Peace Prize;
		Whereas, on August 8, 1994, César Estrada Chávez was
			 posthumously awarded the Presidential Medal of Freedom;
		Whereas President Barack Obama honored the life of service
			 of César Estrada Chávez by proclaiming March 31, 2012, to be César
			 Chávez Day;
		Whereas, on October 8, 2012, President Barack Obama
			 authorized the Secretary of the Interior to establish a César Estrada Chávez
			 National Monument in Keene, California; and
		Whereas the United States should continue the efforts of
			 César Estrada Chávez to ensure equality, justice, and dignity for all people of
			 the United States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 accomplishments and example of a great hero of the United States, César Estrada
			 Chávez;
			(2)pledges to promote
			 the legacy of César Estrada Chávez; and
			(3)encourages the
			 people of the United States to commemorate the legacy of César Estrada Chávez
			 and to always remember his great rallying cry, ¡Sí, se puede!,
			 which is Spanish for Yes, we can!.
			
